DETAILED ACTION
This communication is in response to the claims filed on 01/06/2020. 
Application No: 16/628,846.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/OR additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
MARY ROBINSON on February 18, 2022.
The claims have been amended as follows:
The listing of claims will replace all prior versions of the claims in the application.

LISTING OF CLAIMS
Claim 1 (Currently Amended): An apparatus for weed control [[,]] comprising a processor configured to:
receive from an input at least one image of an environment; 
analyze the at least one image to determine a first type of weed in at least a first part of the environment;
analyze the at least one image to determine a second type of weed in at least a second part of the environment;
a first mode of operation of a vegetation control technology from a plurality of modes of operation of the vegetation control technology to be used for weed control for the first type of weed in at least [[a]] the first part of the environment;
analyze the at least one image to determine a second mode of operation of the vegetation control technology from the plurality of modes of operation of the vegetation control technology to be used for weed control for the second type of weed in at least the second part of the environment; and 
output information for activating the vegetation control technology in at least the determined first mode of operation of vegetation control technology and the determined second mode of operation of vegetation control technology.

Claim 2 (Currently Amended): The apparatus of claim 1, wherein analysis of the at least one image to determine the first mode of operation of vegetation control technology comprises a determination of at least one location of vegetation in the at least first part of the environment, and wherein the processor is configured to determine the first mode of operation of vegetation control technology to be used at the at least one location.

Claim 3: The apparatus of claim 1, wherein the at least one image was acquired by at least one camera, and wherein the processor is configured to receive from the input at least one location associated with the at least one camera when the at least one image was acquired.

Claim 4: (Cancelled)

Claim 5: The apparatus of claim 4, wherein the processor is configured to determine at least one location of the first type of weed or at least one location of the second type of weed.

Claims 6-8: (Cancelled) 

Claim 9 (Currently Amended): A system for weed control, comprising:

a vegetation control technology [[is]] mounted on a vehicle, wherein the vegetation control technology is configured to operate in a plurality of modes of operation; and 
an apparatus comprising a processor configured to: 
receive from the at least one camera the at least one image of the environment,
analyze the at least one image to determine a first type of weed in at least a first part of the environment,
analyze the at least one image to determine a second type of weed in at least a second part of the environment,
analyze the at least one image to determine a first mode of operation of the vegetation control technology from the plurality of modes of operation of the vegetation control technology to be used for weed control for the first type of weed in at least [[a]] the first part of the environment, 
analyze the at least one image to determine a second mode of operation of the vegetation control technology from the plurality of modes of operation of the vegetation control technology to be used for weed control for the second type of weed in at least the second part of the environment, and
output information to activate the vegetation control technology in the determined first mode of operation of the vegetation control technology [[for]] in the at least first part of the environment and the determined second mode of operation of the vegetation control technology in at least the second part of the environment.

Claim 10: The system of claim 9, wherein the apparatus is mounted on the vehicle; and wherein the at least one camera is mounted on the vehicle.

Claim 11: The system of claim 9, wherein the vegetation control technology comprises a plurality of units, and wherein the plurality of units are configured to operate in the plurality of modes of operation.

Claim 12 (Currently Amended): A method for weed control, comprising:
receiving by a processor at least one image of an environment;
analyzing by the processor the at least one image to determine a first type of weed in at least a first part of the environment,
analyzing by the processor the at least one image to determine a second type of weed in at least a second part of the environment,
analyzing by the processor the at least one image to determine a first mode of operation of a vegetation control technology from a plurality of modes of operation of the vegetation control technology to be used for weed control for the first type of weed in at least a first part of the environment; 
analyzing by the processor the at least one image to determine a second mode of operation of a vegetation control technology from the plurality of modes of operation of the vegetation control technology to be used for weed control for the second type of weed in at least the second part of the environment; and
outputting information by the processor to activate the vegetation control technology in at least the determined first mode of operation of the vegetation control technology and the determined second mode of operation of the vegetation control technology.

Claim 13: The method of claim 12, further comprising analyzing the at least one image to determine at least one location of vegetation in the at least first part of the environment; and first mode of operation of the vegetation control technology to be used at the at least one location.

Claim 14: The method of claim 12, wherein the at least one image was acquired by at least one camera; and wherein the method comprises receiving by the processor at least one location associated with the at least one camera when the at least one image was acquired.

Claim 15: A non-transitory computer readable storage medium comprising instructions that, when executed by a processor, cause the processor to: 
receive from an input at least one image of an environment; 
analyze the at least one image to determine a first type of weed in at least a first part of the environment,
analyze the at least one image to determine a second type of weed in at least a second part of the environment,
analyze the at least one image to determine a first mode of operation of a vegetation control technology from a plurality of modes of operation of the vegetation control technology to be used for weed control for the first type of weed in at least a first part of the environment; 
analyze the at least one image to determine a second mode of operation of the vegetation control technology from the plurality of modes of operation of the vegetation control technology to be used for weed control for the second type of weed in at least the second part of the environment; and 
output information to activate the vegetation control technology in at least the determined first mode of operation of the vegetation control technology and the determined second mode of operation of the vegetation control technology.
 
***
 
Reasons for allowance
Claims 1-3, 5 and 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 

The representative claim 1 distinguish features are underlined and summarized below: 
	 An apparatus for weed control comprising a processor configured to:
receive from an input at least one image of an environment; 

analyze the at least one image to determine a second type of weed in at least a second part of the environment;
analyze the at least one image to determine a first mode of operation of a vegetation control technology from a plurality of modes of operation of the vegetation control technology to be used for weed control for the first type of weed in at least the first part of the environment;
analyze the at least one image to determine a second mode of operation of the vegetation control technology from the plurality of modes of operation of the vegetation control technology to be used for weed control for the second type of weed in at least the second part of the environment; and 
output information for activating the vegetation control technology in at least the determined first mode of operation of vegetation control technology and the determined second mode of operation of vegetation control technology.


The representative claim 9 distinguish features are underlined and summarized below: 
	 A system for weed control, comprising:
at least one camera configured to acquire at least one image of an environment; 
a vegetation control technology mounted on a vehicle, wherein the vegetation control technology is configured to operate in a plurality of modes of operation; and 
an apparatus comprising a processor configured to: 
receive from the at least one camera the at least one image of the environment,
analyze the at least one image to determine a first type of weed in at least a first part of the environment,
analyze the at least one image to determine a second type of weed in at least a second part of the environment,
analyze the at least one image to determine a first mode of operation of the vegetation control technology from the plurality of modes of operation of the vegetation control technology to be used for weed control for the first type of weed in at least the first part of the environment, 
analyze the at least one image to determine a second mode of operation of the vegetation control technology from the plurality of modes of operation of the vegetation control technology to be used for weed control for the second type of weed in at least the second part of the environment, and
output information to activate the vegetation control technology in the determined first mode of operation of the vegetation control technology in the at least first part of the environment and the determined second mode of operation of the vegetation control technology in at least the second part of the environment.

The representative claim 12 distinguish features are underlined and summarized below:
A method for weed control, comprising:
receiving by a processor at least one image of an environment;
analyzing by the processor the at least one image to determine a first type of weed in at least a first part of the environment,
analyzing by the processor the at least one image to determine a second type of weed in at least a second part of the environment,
analyzing by the processor the at least one image to determine a first mode of operation of a vegetation control technology from a plurality of modes of operation of the vegetation control technology to be used for weed control for the first type of weed in at least a first part of the environment; 
analyzing by the processor the at least one image to determine a second mode of operation of a vegetation control technology from the plurality of modes of operation of the vegetation control technology to be used for weed control for the second type of weed in at least the second part of the environment; and
outputting information by the processor to activate the vegetation control technology in at least the determined first mode of operation of the vegetation control technology and the determined second mode of operation of the vegetation control technology.

The representative claim 15 distinguish features are underlined and summarized below:

receive from an input at least one image of an environment; 
analyze the at least one image to determine a first type of weed in at least a first part of the environment,
analyze the at least one image to determine a second type of weed in at least a second part of the environment,
analyze the at least one image to determine a first mode of operation of a vegetation control technology from a plurality of modes of operation of the vegetation control technology to be used for weed control for the first type of weed in at least a first part of the environment; 
analyze the at least one image to determine a second mode of operation of the vegetation control technology from the plurality of modes of operation of the vegetation control technology to be used for weed control for the second type of weed in at least the second part of the environment; and 
output information to activate the vegetation control technology in at least the determined first mode of operation of the vegetation control technology and the determined second mode of operation of the vegetation control technology.
 

Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly, other independent claims 9, 12 and 15 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.


Prior Art References 
The closest combined references of KIEPE, Shriver and Sadjadi teaches following:
 	KIEPE (US 20190220666 A1) teaches a method for recognizing weed in a natural environment. A digital image of weed in an early development stage is captured among cultivated crop. Areas with a predefined color and texture specification are contoured defining a boundary contour. The weed is displayed together with a frame and a quality indicator. Moreover, the digital image is stored only if a predefined quality criterion is met. Then, unnecessary color information may be reset, the digital image is sent for a further examination, and a weed name of the weed of the captured image and a related probability value indicative of a probability of a match between the weed name and the weed of the captured digital image together image is received.

Shriver (US 9652840 B1) teaches a method and system for managing nitrogen applied by nitrogen application equipment to a geographic region includes determining a growth stage for the geographic region using a crop module, and determining a nitrogen change for the geographic region based on the growth stage using a nitrogen change module, which can additionally or alternatively include determining an amount of nitrogen initially available for a geographic region. Further, determining an amount of nitrogen initially available for the geographic region based on the vegetative performance value (e.g., by evaluating weed growth in the geographic region at the first time).

Sadjadi (US 5606821 A) teaches a smart weed recognition and identification system comprises a chlorophyll sensor for detecting green vegetation and memory map means for storing images which contain different forms of green vegetation. The memory maps stored in memory are processed to eliminate the background information and leave a memory map containing only green vegetation. The enhanced memory map is further processed by an operation of segmentation into identifiable regions and the identifiable green vegetation regions are processed to identify unique attributes for each of the regions. The unique attributes for each of the regions is stored in a reference data base library and are used as reference data for comparing other green vegetation with the data stored in the base model by a processor which matches green vegetation in other regions with the green vegetation stored in said reference data base model and further produces decision data signals which are used by a controller to control a plurality of spray nozzles covering the area sensed and for dispensing a plurality of selectable controlled chemicals.

However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular,
	analyze the at least one image to determine a first mode of operation of a vegetation control technology from a plurality of modes of operation of the vegetation control technology to be used for weed control for the first type of weed in at least the first part of the environment;
analyze the at least one image to determine a second mode of operation of the vegetation control technology from the plurality of modes of operation of the vegetation control technology to be used for weed control for the second type of weed in at least the second part of the environment; and 
	output information for activating the vegetation control technology in at least the determined first mode of operation of vegetation control technology and the determined second mode of operation of vegetation control technology.


KIEPE teaches a method for recognizing weed in a natural environment; but failed to teach one or more limitations including, 
analyze the at least one image to determine a first mode of operation of a vegetation control technology from a plurality of modes of operation of the vegetation control technology to be used for weed control for the first type of weed in at least the first part of the environment;
analyze the at least one image to determine a second mode of operation of the vegetation control technology from the plurality of modes of operation of the vegetation control technology to be used for weed control for the second type of weed in at least the second part of the environment; and 
output information for activating the vegetation control technology in at least the determined first mode of operation of vegetation control technology and the determined second mode of operation of vegetation control technology.


Shriver and Sadjadi alone or in combination failed to cure the deficiency of KIEPE.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for weed control. Certain industrial areas and areas around railway tracks need to have the vegetation controlled. For railways, such control improves visibility from the perspective of people on the train such as the driver and improves visibility from the perspective of people working on the tracks. Such control can lead to improved safety. Additionally, vegetation can disrupt or damage tracks and associated signaling and communication lines. Control of the vegetation is then Vegetation control, also called weed control, can be very time and resource consuming, especially if carried out manually. A weed sprayer train, with a herbicide contained in chemical tanks on the train can be sprayed onto the track and surrounding area to control the vegetation. However, such weed control can be expensive, and the general public increasingly wishes to see a reduction in environmental impact. According, the invention described, provides an improved apparatus for weed control.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645